Citation Nr: 0945717	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  02-12 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability evaluation, for the 
Veteran's service-connected low back disorder, currently 
rated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from September 1969 to April 
1971.           

This matter is before the Board of Veterans' Appeals (Board) 
following a Remand from the United States Court of Appeals 
for Veterans Claims (Court).  

This matter was originally on appeal from a May 2002 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Indianapolis, Indiana.  In a May 2004 
decision, the Board granted in part the Veteran's increased 
rating claim for a low back disability (from 20 to 40 
percent).  The Veteran appealed that decision to the Court.  
In an August 2006 Order, the Court vacated the May 2004 Board 
decision, and remanded this matter to the Board for further 
consideration of the Veteran's claim.  

In response, the Board referred this matter for an 
extraschedular rating to the VA Director of Compensation and 
Pension Service, who replied in an August 2007 statement of 
record.  In short, the Director found an extraschedular 
rating unwarranted here.  

In June 2008, the Board found another remand warranted for 
additional notification and medical inquiry.    

Below, the Board will decide the Veteran's increased rating 
claim on appeal.  But remand is appropriate here to address a 
claim of total disability based on individual unemployability 
(TDIU).  This issue is addressed in the REMAND portion of the 
decision below.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009); Office of the General Counsel Precedent Opinion 
(VAOPGCPREC) 6-96 (August 16, 1996); VAOPGCPREC 12-2001 (July 
6, 2001).  


FINDINGS OF FACT

1.	The Veteran's service-connected low back disorder is not 
productive of symptoms which cause pronounced impairment.    

2.	The Veteran's low back disorder is not productive of 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.    	
CONCLUSIONS OF LAW

1.	The schedular criteria for a rating in excess of 40 
percent, for the Veteran's service-connected low back 
disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Diagnostic Codes 5235-5243 (2009); 38 
C.F.R. § 4.71a, as amended by 67 Fed. Reg. 54345-54349 
(August 22, 2002), and 68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  

2.	An extraschedular rating is not warranted in this matter.  
38 C.F.R. § 3.321(b)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claim, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided several notification letters to the Veteran 
between January 2002 and July 2008.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the Veteran 
of the elements of his claim, and of the evidence necessary 
to substantiate his claim.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).  VA advised the Veteran of the respective 
duties of the VA and of the Veteran in obtaining evidence 
needed to substantiate his claim.  VA requested from the 
Veteran relevant evidence, or information regarding evidence 
which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  And VA provided a 
notification letter to the Veteran prior to the initial 
rating decision on appeal.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
Prior to the initial rating decision on appeal, VA did not 
provide written notification to the Veteran regarding 
disability ratings in general, extraschedular ratings, 
effective dates for the award of VA benefits, and regarding 
the applicable rating criteria at issue in the increased 
rating claim for a lower back disorder.  See Vazquez-Flores 
and Dingess/Hartman, both supra.   

Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  The record indicates that the Veteran has 
been fully informed with regard to all aspects of his claim 
on appeal.  

From September 2006, the RO fully notified the Veteran about 
general requirements regarding disability ratings and 
effective dates for the award of VA benefits.  See 
Dingess/Hartman, supra.  In a July 2008 letter to the 
Veteran, VA provided the Veteran with certain of the 
applicable rating criteria for the increased rating claim for 
a back disorder.  In the August 2002 Statement of the Case 
(SOC), VA provided the Veteran with certain other applicable 
rating criteria for the increased rating claim here.  In the 
December 2007 Supplemental SOC (SSOC), VA provided the 
Veteran with information regarding extraschedular ratings 
under 38 C.F.R. § 3.321.  And in the August 2009 SSOC, VA 
readjudicated the Veteran's claim following full and 
effective notice.  Based on this background, the Board finds 
VA's untimely notice in this matter to be harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his increased rating claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits to the Claim for an Increased Schedular 
Rating

In September 1971, VA service connected the Veteran for a 
lower back disorder, and assigned a 10 percent disability 
rating.  In a February 1984 rating decision, VA increased the 
disability rating to 20 percent. 

In May 2001, the Veteran filed an increased rating for his 
back disorder.  In the May 2002 rating decision on appeal, 
the RO denied the Veteran's claim.  

As indicated earlier, the Board increased the disability 
rating at issue here to 40 percent in May 2004.  After the 
Veteran appealed that decision to the Court, the case was 
again returned to the Board for additional consideration, to 
include further detailed assessment of whether an 
extraschedular rating would be appropriate here under 
38 C.F.R. § 3.321(b) (2009).  

Pursuant to the Court's remand, the Board remanded this 
matter in June 2007 for consideration of an extraschedular 
rating.  In an August 2007 statement of record, the VA 
Director of Compensation and Pension Service (Director) 
responded to this inquiry.   

The case is again before the Board for review.  In this 
decision, the Board will consider whether a rating in excess 
of 40 percent is warranted from May 2000 (one year prior to 
the date of the Veteran's claim for increase) at any time 
during the appeal period.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings); see 
also 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Parenthetically, the Board notes that a significant amount of 
medical evidence has been added to the record since its May 
2004 decision.  The Veteran underwent additional VA 
compensation examination in November 2008, and the report of 
this is of record.  Additional private medical records, VA 
medical records, and lay evidence have been added to the 
claims file as well.  

	Law and Regulations 

Disability evaluations are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the Veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the Veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).   

During the pendency of this appeal, the rating criteria for 
evaluating spinal injuries were amended, and became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Where a regulation changes after the claim has been 
filed and before the administrative process has been 
concluded, the version most favorable to the Veteran applies 
unless otherwise provided by the Secretary of Veterans 
Affairs.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the Board will consider both sets of criteria in 
evaluating the Veteran's claim.      

Under the old and new criteria, ratings of 10, 20, 30, 40, 
50, 60 and 100 percent are authorized for such disorders as 
vertebra fracture and residuals, ankylosis, limitation of 
motion, lumbosacral strain, and intervertebral disc syndrome.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2001); 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, and Diagnostic Codes 5235-5243 (2009).  

There is no evidence of record of vertebra fracture and 
ankylosis - these disorders are not indicated in the private 
and VA treatment records, or in the VA compensation 
examination reports of record.  The record does indicate, 
however, that the Veteran has limitation of motion, back 
strain, and intervertebral disc syndrome.  

As the Veteran has already been rated as 40 percent disabled 
for his lower back disorder, the Board will address whether a 
rating in excess of 40 percent is warranted for his 
limitation of motion, back strain, and intervertebral disc 
syndrome.  

With regard to back strain and limitation of motion, the 
criteria authorize a maximum rating of 40 percent.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2009) and 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2001).  As such, an increased 
rating would not be warranted here for back strain or 
limitation of motion.  

With regard to intervertebral disc syndrome, the older 
criteria authorize a maximum rating of 60 percent for 
pronounced symptomatology - i.e., persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).  Under the new criteria, intervertebral 
disc syndrome is evaluated on the total duration of 
incapacitating episodes over the past 12 months.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  A 60 percent rating is the maximum rating under 
this provision and is warranted with evidence of 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).      

	Evidence 

In this matter, the evidence of record dated from one year 
before the Veteran's May 2001 claim for increased rating 
consists of VA and private treatment records, private medical 
reports, VA compensation examination reports dated in 
February 2002, October 2005, and November 2008, and lay 
statements from the Veteran, his friend, a coworker, and from 
former and prospective employers.  

None of the medical evidence indicates that, since May 2000, 
the Veteran has undergone an incapacitating episode as 
defined under Diagnostic Code (DC) 5243.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2009).  As such, the new criteria would not form 
the basis of a schedular increase here.  Whether an increased 
rating is due here would be determined by whether the Veteran 
has experienced "pronounced" impairment from intervertebral 
disc syndrome, as described in the older criteria under 38 
C.F.R. § 4.71a, DC 5293. 

VA Treatment records:

The earliest dated medical records after May 2000 are found 
in VA treatment records dated in March 2001.  

VA treatment records dated from March 2001 to January 2003 
note the Veteran's complaints of pain in his lower back, and 
note his complaints of radiating pain into his lower 
extremities.  These records indicate negative straight leg 
raise tests, no muscle spasms, normal deep tendon reflexes, 
no numbness, good muscle strength, intact sensory to pin, no 
bowel problems, no bladder problems, and "limited" range of 
motion in the back.  These VA treatment records showed that 
the Veteran occasionally demonstrated mild tenderness on 
percussion of the lumbar spine.  The records note that the 
Veteran reported using a cane to ambulate.    

The VA records also include a May 2001 electromyogram/nerve 
(EMG) conduction study which revealed electrodiagnostic 
findings of L4-5 radiculopathy.  These records include March 
2001 and April 2001 x-rays, May 2001, August 2001, September 
2001, and November 2002 computerized tomography (CT) scans, 
and November 2001 and December 2001 magnetic resonance 
imaging (MRI) scans.  These examinations revealed mild to 
moderate degenerative disease of the lumbar spine at multiple 
levels, "broad based disc bulge with hypertrophic changes in 
the ligamentum flavum [that] appear[ed] to be more pronounced 
since the previous study and cause[d] moderate narrowing of 
the spinal canal at [the L4-L5] level."  These studies 
indicated moderate narrowing of the neural foramina, but no 
evidence of disc herniation.    

VA treatment records dated in January 2003 note that the 
Veteran complained of pain and a burning sensation in his 
feet that traveled up into his lower extremities.  The 
Veteran was diagnosed with metatarsalgia.  Another MRI exam, 
conducted in January 2003, revealed no mass lesions or acute 
findings in the feet.  Another EMG in January 2003 revealed 
no electrodiagnostic evidence for peripheral polyneuropathy.  
The Veteran's foot complaints were attributed to probable 
neuropathy related to excessive alcohol abuse use over a 
number of years.  In these treatment records, no examiner 
medically associated the Veteran's foot complaints with 
neurological manifestations of the service-connected low back 
disorder.  

VA treatment records dated from March 2004 to August 2005 
continue to note the Veteran's complaints of back pain, and 
note a history of neuropathic pain.  

Private Treatment Records:

Private medical records dated from September 2002 to October 
2007 note the Veteran's complaints of back pain and of 
radicular symptoms, and note findings of significant lumbar 
degenerative disc disease, degenerative anterior spurring of 
the lumbar spine, multiple-level facet arthropathy of the 
lumbar spine, peripheral neuropathy, lumbosacral referred 
syndrome, lumbar radiculopathy, bilateral lower extremity 
pain, abnormal gait, lumbar disc bulging with neural 
foraminal narrowing, disc displacement myalgia, and 
numbness/paresthesia in the bilateral lower extremities.  
These records also note that, to address his complaints of 
pain, the Veteran has used a Ten's unit, has consulted with 
chiropractors and physical therapists, has undergone 
acupuncture, and has received epidural steroid injections and 
trigger point injections.    

February 2004, October 2005, and September 2007 private MRI 
reports found bulging and spondylitic changes in the 
Veteran's lumbar spine but found no discrete herniation.  

An August 2005 private EMG found the Veteran with an abnormal 
study due to lower extremity peripheral neuropathy.  This 
report stated that there "was no evidence to suggest lumbar 
radiculopathy, lumbar stenosis or any compressive neuropathic 
process."  

Private medical records indicate that the Veteran has used 
pain medications such as Percocet, oxycodone, and methadone.  

VA Compensation Examination Reports:

The record contains VA compensation examination reports dated 
in February 2002, October 2005, and November 2008.  

The February 2002 VA examiner noted the Veteran's complaints 
of pain and that he needed a cane to ambulate.  He noted the 
Veteran's complaint that he experienced radiation into his 
legs after "walking for some time."  On examination, the 
examiner noted 15 degrees extension, 65 degrees forward 
flexion, and 35 degrees lateral flexion.  The examiner noted 
full strength in the lower extremities, a negative straight 
leg raise test, +2 bilateral quadriceps reflex, downgoing 
toes with no evidence of clonus, and a +2 left Achilles 
reflex, but absent right Achilles reflex.  The examiner noted 
no saddle numbness, "urinary bladder rule," or bowel 
incontinence.  This examiner concluded that the Veteran 
"represent[ed] likely degenerative changes in his back from 
wear-and-tear phenomenon" and stated that the Veteran's 
service-connected lower back disorder "could cause a nerve 
root compression consistent with that of" his right sided 
decreased reflex.  

The October 2005 VA examiner noted the Veteran's claim that 
his back pain is worsening, that he experiences pain, 
numbness, tingling, and radiation into his hips and legs, and 
noted that the Veteran had received epidural injections for 
his pain.  The examiner found the Veteran with normal lower 
extremities but noted abnormal lower extremity neuropathy.  
The examiner indicated that a private EMG report of record 
found "very severe sensorimotor axonal bilateral lower 
extremity peripheral polyneuropathy."  But the examiner 
indicated that no evidence indicated lumbar radiculopathy, 
lumbar stenosis, or any compressive neuropathic process.  The 
examiner indicated that EMG testing also showed neuropathy in 
the upper extremities without any indication of radiculopathy 
from the cervical spine.  

The November 2008 VA examiner indicated review of the claims 
file.  The examiner noted the Veteran's complaints of 
radiation into the lower extremities.  The examiner indicated 
that the Veteran denied radiation below his hips, and that 
the Veteran stated that his pain in his lower extremities is 
from his neuropathy.  The Veteran indicated that he did not 
have a gait problem, but stated that he had been using a cane 
for many years.  The examiner noted that the Veteran utilized 
acupuncture, chiropractic treatment, trigger point 
injections, and other pain medications for his back pain.  
The examiner expressly found that the Veteran did not 
experience incapacitating episodes.  The examiner indicated 
that the Veteran stated that his back disorder caused him 
problems with bathing, toileting, driving, and working in and 
outside the home, and precluded him from engaging in 
recreational activities.  

On examination, the November 2008 examiner noted 25 degrees 
extension, 60 degrees flexion, 20 degrees bilateral lateral 
extension, and 20 degrees bilateral lateral rotation.  The 
examiner noted stiffness in the Veteran's back, a stooping, 
bending-over gait, and diffuse tenderness in the lumbosacral 
area.  The examiner noted evidence of painful motion with 
spasm of the lower back muscles during forward flexion.  And 
the examiner indicated that repetitive movements on forward 
flexion and extension increased pain, fatigue, and weakness 
and lack of endurance.  The examiner noted no incoordination, 
but did note flexion limited to 50 degrees, and extension to 
15 degrees, on repetitive motion.      

The November 2008 examiner noted no deformity other than 
lumbar lordosis, no point tenderness in the spine, no muscle 
weakness, and noted a preserved spinal contour.  Particularly 
important in this matter, the examiner noted on sensory 
examination no focal sensory deficits in the lower 
extremities.  The examiner indicated that straight leg 
testing indicated low back pain without radiation into the 
lower extremities.  Deep tendon reflexes were 1+ at the 
patellar and Achilles tendons.  

In closing, the November 2008 examiner diagnosed the Veteran 
with residuals of back injury, chronic lumbosacral pain, low 
back strain, and osteoarthritis and degenerative disc disease 
of the lumbar spine.  


Lay Statements:

The record contains lay statements from a friend of the 
Veteran and from a former coworker of the Veteran.  These 
witnesses attest in the record to the Veteran's low back 
pain, the disabling effects that pain has had on the Veteran, 
and the way in which the pain adversely affects the Veteran's 
ability to sit, stand, and walk.  

The record also contains statements from former and 
prospective employers of the Veteran.  In statements dated 
from 1977 to 1982, four former employers noted the Veteran's 
complaints of back pain, and noted that the Veteran would 
cite his pain as a reason for his absence from work.  One 
former employer stated that the Veteran was terminated for 
his absenteeism.  Prospective employers provided letters 
dated in March and April 2007 which state that the Veteran 
would not be hired due to his use of methadone.  

	Analysis

The evidence of record supports the Veteran's contention that 
he is significantly impaired as a result of his lower back 
disorder.  The Veteran has repeatedly complained of pain in 
his lower back.  His lay witnesses have offered testimony to 
support his claim to lower back disability.  The medical 
evidence clearly demonstrates significant degenerative 
changes in the Veteran's lower spine, disc bulging in the 
lower spine, and lower back muscle spasm.  Some medical 
evidence even indicates that the Veteran experiences 
radicular pain into his lower extremities as a result of his 
service-connected lower back disorder - a May 2001 VA EMG 
study indicated radiculopathy, and private records repeatedly 
refer to neurological symptoms in the lower extremities to 
include radiation.  Indeed, it was this evidence of 
disability that led the Board to grant the Veteran a 40 
percent evaluation for "severe" impairment in the May 2004 
decision that the Veteran appealed to the Court.  

Nevertheless, the Board continues to find a 60 percent rating 
unwarranted here.  With regard to the new criteria, the Board 
notes again that no evidence of record shows "incapacitating 
episodes."  So a rating increase under the new criteria 
would be unwarranted.  38 C.F.R. § 4.71a, DC 5243 (2009).  
And under the older criteria, the record indicates that the 
Veteran does not experience "pronounced" impairment due to 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, DC 5293 
(2001).  

Again, DC 5293 describes "pronounced" impairment as 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  Id.  

The May 2001 VA EMG study indicated radiculopathy into the 
lower extremities, and the February 2002 VA examiner found an 
absent right Achilles reflex.  The preponderance of the 
evidence of record addressing the Veteran's symptoms 
indicates, however, little to no neurological impairment due 
to the lower spine disorder.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (to deny a claim on its merits, the 
evidence must preponderate against the claim).  Indeed, the 
medical evidence indicates negative straight leg raise tests 
since February 2002.  EMG studies in January 2003 and August 
2005 indicate lower extremity neurological disorders due to 
peripheral neuropathy, not due to lower spinal problems.  
This assessment was stated expressly in the August 2005 
private report, and in the October 2005 and November 2008 VA 
reports.  The latter report even indicates that the Veteran 
may have agreed with that assessment.  

In finding that neurological symptoms in the Veteran's lower 
extremities are not due to his lower back disorder, the Board 
of course considered the Veteran's many statements of record, 
and considered the many private medical records in the claims 
file which list lumbar radiation as an aspect of the 
Veteran's disorder.  But the Board finds this evidence 
outweighed by the January 2003 and August 2005 EMG studies, 
and by the November 2008 VA report.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (the Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim).  

First, the Veteran's statements regarding neurological 
disorders are of limited value here on the issue of etiology.  
The Veteran's complaints of pain are surely relevant.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish 
the presence of observable symptomatology).  But whether his 
pain originates from his lumbar spine, or from peripheral 
neuropathy, is a determination that his entirely medical in 
nature.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  As such, the EMG tests and November 2008 report 
are of more probative value than the Veteran's statements on 
this aspect of his claim.  

Second, private reports of record - dated from 2002 to 2007 - 
repeatedly note such symptoms as lumbosacral referred 
syndrome and lumbar radiculopathy.  While these records may 
be accurate - the Veteran may indeed experience radiation 
from his lumbar spine to his legs - they do not amount to 
evidence that shows "pronounced" impairment due to 
intervertebral disc syndrome.    

Moreover, these reports appear to be relying on the Veteran's 
history, and not on a review of the medical evidence in the 
claims file.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based on the recitations of a claimant).  
In fact, not one of the many private reports dated between 
2002 and 2007 indicates review of the Veteran's claims file.  
And finally, these records do not offer a rationale in 
support of the conclusion that the Veteran's lower extremity 
neurological symptoms are a result of a lower spine disorder, 
rather than a result of peripheral neuropathy.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999); LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (supporting clinical data or other 
rationale should accompany medical opinion).  It is merely 
stated in the reports that the Veteran experiences radiation.  

By contrast, the November 2008 VA examiner indicated review 
of the claims file, to include VA and private medical 
evidence.  See Reonal, supra.  And the examiner - in finding 
the Veteran without radiculopathy from his lower spine 
disorder - supported his finding with clinical data.  In 
short, the examiner found the Veteran's nonservice-connected 
peripheral neuropathy to be the cause of his lower extremity 
neurological symptoms.  See Bloom, supra.  

In sum, the Veteran may or may not have some radicular 
symptoms into his lower extremities.  The evidence is divided 
on this point.  But the evidence is clear that any 
radiculopathy the Veteran may have does not cause pronounced 
symptomatology.  And the evidence is clear that the Veteran's 
adverse symptoms in his extremities are due to his peripheral 
neuropathy.  Diagnostic Code 5293 is not an avenue for an 
increased rating here therefore.  See 38 C.F.R. § 4.71a 
(2001).  

The Board has considered whether a higher rating is warranted 
for the Veteran's back disorder based on functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In doing so, the Board has 
noted the Veteran's complaints of pain during his VA 
compensation examinations, and the adverse affect this pain 
has had on his range of motion.  But the Board finds an 
additional increase under this authority unwarranted.  With 
regard to ratings for limitation of motion under the old and 
new criteria, a 40 percent rating is the maximum rating that 
could be assigned in a case such as this one, in which there 
is no evidence of ankylosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5295 (2001); 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, and 
Diagnostic Codes 5235-5243 (2009).  

III.  Extraschedular Rating

In August 2006, the Court ordered the Board to consider 
evidence favorable to the Veteran's claim that an 
extraschedular evaluation may be due here under 38 C.F.R. 
§ 3.321(b).  

The governing criteria for an extraschedular award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).    

The Board is obligated to review all evidence of record and 
to identify all potential theories of entitlement, to include 
entitlement to an extraschedular rating.  But the Board is 
precluded by regulation from assigning an extraschedular 
rating in the first instance.  Floyd v. Brown, 9 Vet. App. 
88, 96 (1996).      

As such, the Board referred this matter in June 2007 for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321.  In an August 2007 response, the VA Director of 
Compensation and Pension Service (Director) found that an 
extraschedular rating was unwarranted under 38 C.F.R. 
§ 3.321(b).  

In the August 2007 report, the Director stated that the 
claims folder had been reviewed.  The Director reviewed the 
medical evidence of record detailing the nature of the 
Veteran's back disorder.  The Director reviewed the evidence 
of record detailing the Veteran's problems with substance 
abuse, and with several other nonservice-connected disorders, 
to include psychiatric disorders, peripheral neuropathy, 
hepatitis C, cirrhosis of the liver, a bilateral foot 
disorder, a bilateral shoulder disorder, and a bilateral knee 
disorder.  And the Director found an extraschedular rating 
unwarranted because the evidence did not establish that 
symptomatology related to the Veteran's service-connected 
lower back disorder is more disabling than is reflected by 
the current 40 percent evaluation.  

The Board finds this opinion to be consistent with the 
evidence of record.  As indicated in Part II of this 
decision, the 40 percent evaluation assigned for the 
Veteran's lower back disorder compensates him for the severe 
symptoms he experiences.  Moreover, as indicated by the 
Director, the evidence of record indicates that the Veteran's 
lower back disorder is only one of many problems that 
interfere with the Veteran's functioning.  Indeed, of his 
many disorders, he is only service connected for three - the 
lower back disorder at 40 percent disabling, tinnitus at 10 
percent disabling, and for hearing loss at 0 percent 
disabling.  


As such, the Board finds assignment of an extraschedular 
rating unwarranted here.  


ORDER

1.	Entitlement to a schedular rating in excess of 40 percent, 
for the Veteran's service-connected lower back disorder, is 
denied.  

2.	Entitlement to an extraschedular rating for the Veteran's 
service-connected lower back disorder is denied.  


REMAND

The Veteran claims that his lower back disorder causes him to 
be unemployable.  In support, he has submitted into the 
record private medical reports and statements from 
prospective and former employers.  As the Veteran is seeking 
the maximum rating for this disorder, the Board finds 
adjudication of a TDIU claim appropriate here.  See Rice, 
supra.  

Accordingly, the case is REMANDED for the following action:

The RO should develop an original claim 
for a TDIU for the Veteran, to include 
appropriate VCAA notification and 
assistance.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


